IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Belinda Davis,                           :
                   Petitioner            :
                                         :
            v.                           :   No. 604 C.D. 2017
                                         :   SUBMITTED: November 22, 2017
Department of Human Services,            ;
                 Respondent              :


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                FILED: January 18, 2018



            Belinda Davis (Davis), pro se, petitions for review of the March 22,
2017, Final Administrative Action Order of the Department of Human Services,
Bureau of Hearings and Appeals (BHA), affirming the March 22, 2017, decision and
order (Adjudication) of an administrative law judge (ALJ). In the Adjudication, the
ALJ ruled that Child Care Information Services of Delaware County (CCIS)
correctly established that it had overpaid child care subsidy benefits to Davis, but
that the overpayment amount was incorrectly calculated. The Adjudication directed
CCIS to rescind its notice of overpayment, reassess the overpayment and issue a new
notice.1 We affirm.


              In February 2008, Davis was receiving child care subsidy benefits in
Delaware County. (Findings of Fact (F.F.) No. 1.) In April 2010, mail that CCIS
sent to Davis at her address of record was returned. (F.F. No. 2.) During a
redetermination period in or around October 2010, CCIS discovered that Davis’s
address with the County Assistance Office for her public benefits was a post office
box that was linked to Davis’s husband’s employer. (F.F. No. 3.) On October 21,
2010, CCIS submitted a referral to the Pennsylvania Office of Inspector General
(OIG) requesting that OIG investigate the current address of Davis and her family
and the household’s means of income. (F.F. No. 4.) The OIG investigation revealed
that Davis was the owner of “Time Fly’s Massage,” a business created in July of
2009. (F.F. No. 5.) The investigation further revealed that Davis’s household was
receiving income from the following sources: Davis’s self-employment, social
security income for Davis’s child since 2007, and unemployment compensation for
Davis’s husband from October 3, 2009, through July 6, 2010. (F.F. No. 6.) The
investigation also revealed that Davis had not been residing at her address of record
since September 2007. (Certified Record (C.R.) Item No. 7, Exhibit (Ex.) C-2; see
F.F. No. 7.)      CCIS then contacted Davis regarding the results of the OIG
investigation, and Davis admitted that she was no longer residing at her address of
record in Boothwyn, Pennsylvania; instead, she reported an address in Folcroft,

    1
       Although the order remanded the matter to CCIS, Davis is permitted to appeal as of right
under the circumstances here. See Pa. R.A.P. 311(f) & cmt. (stating an appeal may be taken as of
right from an order of a government unit remanding a matter to an administrative agency for
execution of the adjudication in a manner that does not require the exercise of administrative
discretion, such as a computation of benefits).


                                               2
Pennsylvania. (F.F. No. 8.) Subsequently, Davis failed to verify the Folcroft address
and allowed CCIS to close her case as of December 23, 2010. (F.F. No. 9,
Adjudication at 6.)


               On March 18, 2015, based on the results of the OIG investigation, CCIS
sent a Confirmation Notice (Notice) to Davis advising her that she owed an
overpayment in the amount of $18,625.00 for the period of time from February 7,
2008, through December 23, 2010, due to her failure to report income from self-
employment and social security benefits.2 (F.F. No. 10; see C.R. Item No. 7, Ex. C-
1.) Davis filed an appeal. Ultimately, an order of remand was issued directing the
BHA to conduct a hearing on the merits of Davis’s appeal. (Adjudication at 1; C.R.
Item No. 6.)


               A hearing was held on February 21, 2017, before an ALJ.
(Adjudication at 1.) At the hearing, CCIS argued that its overpayment calculation
was accurate based upon the information available to it at that time, but that the
overpayment should actually be higher based upon current information regarding
Davis’s residence during the period in question. (Adjudication at 4; C.R. Item No.
11, Notes of Testimony (N.T.) at 12-13, 21-22.) Davis, on the other hand, argued
that she did not fail to report income and that the overpayment calculation was
incorrect. (Adjudication at 4.) Notably, Davis admitted that she was not disputing
that there was an overpayment; rather, she was disputing the calculation of the
overpayment. (C.R. Item No. 11, N.T. at 30.) Davis further argued that she resided

    2
      The Notice actually states the overpayment amount is $18,625.50. (C.R., Ex. C-1.) The
discrepancy is harmless here given that the Adjudication ordered CCIS to recalculate the
overpayment and issue a new notice.


                                            3
in Delaware County through December 23, 2010. (Adjudication at 4; C.R. Item No.
11, N.T. at 31-32.)


             After the hearing, the ALJ issued an Adjudication in which she found
that CCIS established an overpayment but that the overpayment was incorrectly
calculated. Specifically, the ALJ determined that CCIS’s overpayment calculation
was based on its erroneous belief that Davis was still residing in Delaware County.
Therefore, CCIS believed that Davis was still eligible for some CCIS benefits and
that the overpayment resulted from the fact that Davis’s co-payment would have
increased because of her higher income. However, in actuality, because Davis had
been residing in New Jersey as of November 28, 2008, she was not eligible to receive
any CCIS benefits from November 28, 2008, until December 23, 2010, when her
case closed. Thus, the ALJ determined that for the period from November 28, 2008,
until December 23, 2010, CCIS should have calculated the overpayment as a full
overpayment of benefits received, rather than as an overpayment based upon an
increase in Davis’s copayment. (Adjudication at 5-6.) Accordingly, the ALJ issued
an order which (i) denied in part Davis’s appeal because CCIS was correct in
establishing an overpayment and (ii) sustained in part Davis’s appeal because the
overpayment was incorrectly calculated. The ALJ ruled that CCIS must rescind its
Notice, reassess Davis’s overpayment amount in accordance with the Adjudication
and issue a new notice of overpayment. (Adjudication at 6.) The Chief ALJ of the
BHA affirmed the ALJ’s decision in a Final Administrative Action Order.




                                         4
               Davis now petitions this Court for review of the Final Administrative
Action Order,3 raising multiple issues in her statement of questions presented.4 In
sum, Davis argues that CCIS failed to follow applicable regulations and that she
should not be responsible for any claims of overpayment. Davis contends that CCIS
should not be permitted to present evidence on a closed claim. Davis also argues
that information she provided was not used in the Adjudication and that CCIS’s
calculations are incorrect. She further argues that CCIS was permitted to re-submit
payment calculations after the hearing but that she never received a copy. Davis
asserts that there is no accurate documentation concerning who caused the
overpayment and apparently argues that CCIS violated policy because CCIS knew
about the social security income while her case was open and did not disclose its
knowledge to OIG. Davis also argues that nothing prohibits her from purchasing
property and that she is not required to disclose any such purchase. Davis contends
that the evidence does not establish that there are any grounds under which the
Department may recoup an overpayment—i.e., that she committed fraud, that she
failed to comply with Department regulations, and that she was not receiving a
subsidy pending an appeal.




    3
       Our review is limited to determining whether constitutional rights were violated, whether
the adjudication is in accordance with the law, and whether necessary findings of fact are supported
by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. § 704.
     4
       To the extent Davis has failed to develop any issues in the argument portion of her brief, this
Court is precluded from conducting effective appellate review of those issues. See Pa. R.A.P. 2119
(stating the argument shall be divided into as many parts as there are questions to be argued);
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that where a brief “fails to
provide any discussion of a claim with citation to relevant authority or fails to develop the issue in
any other meaningful fashion capable of review, that claim is waived”).



                                                  5
               Under Department regulations, a parent or caretaker may be required to
repay an overpayment resulting from:                 (i) fraud,5 (ii) failure to comply with
Pennsylvania Code, Title 55, Chapter 3041 (concerning subsidized child care
eligibility); or (iii) a subsidy continuation pending an appeal when the parent or
caretaker did not win the appeal. 55 Pa. Code § 3041.181. In the event of such an
overpayment, “[t]he parent or caretaker shall repay the eligibility agency[6] [CCIS]
or Department the full amount of the overpayment.” 55 Pa. Code § 3041.185. “The
eligibility agency shall pursue possible overpayments in active and closed cases,
including those that were voluntarily closed.” 55 Pa. Code § 3041.182(b).


               Department regulations require CCIS to consider the income of family
members to determine eligibility for subsidized childcare. 55 Pa. Code § 3041.32.
Family members include: (i) the parent or caretaker of the child for whom the
subsidy is sought; (ii) the parent’s or caretaker’s spouse; and (iii) children, excluding
the child’s earned income. Id. Additionally, family members must reside in the
Commonwealth. 55 Pa. Code § 3041.42(a). The parent or caretaker is the primary
source of verification to establish and maintain eligibility for subsidized care. 55
Pa. Code § 3041.61(a). If the eligibility agency suspects that the parent or caretaker



    5
      Fraud is defined as:
               [t]he intentional act of a parent or caretaker that results in obtaining,
               continuing, or increasing child care subsidy for which the family is
               eligible and involves any of the following:
                      (i) A false or misleading statement.
                      (ii) The failure to disclose information.
55 Pa. Code § 3041.3.
    6
      An eligibility agency is “[t]he entity designated by the Department with authority to purchase
subsidized child care and determine a family’s eligibility and co-payment.” 55 Pa. Code § 3041.3.



                                                 6
is withholding information or has falsified information given, the agency can make
collateral contact.7 55 Pa. Code § 3041.62(a)(5).


              Here, the OIG investigation revealed that Davis’s household was
receiving income that had not been reported. (F.F. No. 6.) Notably, at the hearing,
Davis admitted that her son was receiving social security income. (C.R. Item No.
11, N.T. at 30.)    Additionally, Davis agreed that she was not disputing that there
was an overpayment; rather, she was disputing the calculation of the overpayment.
(C.R. Item No. 11, N.T. at 30.)


              The investigation also revealed that Davis had not been residing at her
reported Boothwyn address since September 2007. (F.F. No. 7.) When CCIS
contacted Davis regarding the results of the investigation, she admitted she no longer
resided there and, instead, reported an address of Folcroft, Pennsylvania. (F.F. No.
8.) However, Davis subsequently failed to verify the Folcroft address and allowed
her case to close. (F.F. No. 9.) Indeed, the ALJ found that Davis had been residing
in New Jersey since November 2008. (F.F. No. 17.) The ALJ found that on
November 28, 2008, Davis and her husband purchased a home in New Jersey and
that the mortgage for that residence required Davis to occupy the purchased
property. (F.F. Nos. 13-14.) Although Davis denied residing in New Jersey, the
ALJ found that Claimant was not credible. (F.F. No. 17.)


              The Department’s regulations require that Davis reside in Pennsylvania
to be eligible for benefits. See 55 Pa. Code § 3041.42(a). Further, Davis had a duty

    7
      Collateral contact is “[a] form of verification in which the eligibility agency obtains
information from a third party.” 55 Pa. Code § 3041.3.


                                             7
to verify her address with CCIS, see 55 Pa. Code §§ 3041.61(a) & 3041.66, and a
duty to report any change of address, see 55 Pa. Code § 3041.127(b)(6). Davis also
had a duty to report all of the family’s income, and she failed to do so. See 55 Pa.
Code § 3041.32 (concerning income counted to determine eligibility); 55 Pa. Code
§ 3041.61(a) (concerning parent as primary source of verification to maintain
eligibility); 55 Pa. Code § 3041.65 (concerning acceptable forms of verification of
income).


             The fact that Davis was receiving subsidized child care for a period of
time in which she had unreported income and for a period of time in which she did
not reside in Pennsylvania support the finding of an overpayment. Davis’s failure
to reside in Pennsylvania and to verify her address, as well as her failure to report
income, all constitute violations of Chapter 3041, thereby serving as grounds for
CCIS to seek reimbursement of an overpayment. See 55 Pa. Code § 3041.181.
Moreover, the fact that CCIS sought recoupment of the overpayment after the case
was closed is of no moment.          CCIS has an obligation to pursue possible
overpayment, even in cases that were voluntarily closed. 55 Pa. Code § 3041.182(b).


             To the extent Davis argues that information she provided was not used
in the hearings, her arguments are nothing more than a challenge to the ALJ’s
determinations concerning the weight and credibility of the evidence. In our
appellate role, this Court may not reweigh the evidence or disturb those
determinations.   Bucks County Children and Youth Social Services Agency v.
Department of Public Welfare, 977 A.2d 1254, 1256 (Pa. Cmwlth. 2009).
Additionally, to the extent Davis raises any issues concerning the calculation and the



                                          8
amount of the overpayment, those issues are not before us. The BHA ordered CCIS
to recalculate the overpayment and issue a new notice with a new overpayment
amount.8


               Accordingly, we affirm.




                                             _____________________________________
                                             BONNIE BRIGANCE LEADBETTER,
                                             Senior Judge




    8
      The ALJ kept the record open for three business days to permit CCIS to submit a report of
its overpayment calculations, and CCIS submitted the report. Davis filed a motion to dismiss the
appeal in her favor based upon her allegation that she never received a copy of CCIS’s submission,
even though she was copied on the document. The ALJ refused to consider the motion because
the record was closed. Nonetheless, the ALJ determined that, based on the fact that the
overpayment must be recalculated, Davis’s alleged lack of receipt of the document was not
prejudicial to her. Before this Court, Davis complains about the ALJ’s refusal to consider her
motion and states that, being pro se, she was not aware of how the process worked. We agree with
the ALJ that Davis suffered no prejudice in this regard given that CCIS must recalculate the
overpayment and issue a new notice. Moreover, pro se litigants must to some extent assume the
risk that their lack of legal training may prove to be their undoing. Vann v. Unemployment
Compensation Board of Review, 494 A.2d 1081, 1086 (Pa. Cmwlth. 1985).


                                                9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Belinda Davis,                         :
                  Petitioner           :
                                       :
            v.                         :   No. 604 C.D. 2017
                                       :
Department of Human Services,          ;
                 Respondent            :



                                  ORDER


            AND NOW, this 18th day of January, 2018, the order of the Department
of Human of Services is hereby affirmed.



                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     Senior Judge